Citation Nr: 0636708	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  01-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

What evaluation is warranted for hypertension, from April 1, 
2000?



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel 



INTRODUCTION

The veteran performed active duty from June 1986 to March 
2000.  He also had six years and three months of additional 
unverified active service.  He retired from active duty in 
March 2000 with more than twenty total years of active duty 
service.  He also had periods of Army Reserve service prior 
to his 1986 enlistment.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, granted 
service connection for hypertension, and assigned a 
noncompensable disability rating, effective from April 1, 
2000. The veteran expressed his dissatisfaction with the 
initially assigned rating, this appeal ensued, and the case 
was thereafter handled by the San Juan, Puerto Rico RO.

In assigning a noncompensable rating the RO held that the 
veteran had preexisting hypertension that was 10 percent 
disabling at enlistment due to a need for medication for 
control.  Service connection was granted on the basis of 
aggravation.  However, the total disability at the time of 
award did not meet the criteria for the next higher rating of 
20 percent.  The assigned noncompensable rating was reached 
by subtracting the preexisting 10 percent rating from the 
current degree of disability.  Thus, under the facts of this 
case, for the veteran to be granted a compensable rating, his 
disability must at least meet the criteria for a 20 percent 
rating.

In September 2003, and November 2005 the Board remanded this 
claim for additional development. It has now been returned 
for adjudication.



FINDING OF FACT

The veteran's blood pressure, during the time relevant to 
this appeal, has not approximated a predominant diastolic 
pressure of 110 or more, or a predominant systolic pressure 
of 200 or more.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
any rating which may be assigned.  The claim was 
readjudicated in a June 2006 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish an effective date for a compensable 
rating for hypertension is harmless because the claim is 
denied, and any questions pertaining to an effective date are 
moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

The veteran was a member of the U.S. Army Reserves for 
several years before enlisting in the regular Army.  
Following a physical examination in 1980 he was diagnosed and 
subsequently treated for hypertension with medication.  He 
entered active service in 1986 and remained until he retired 
in 2000.   

At a July 2000 VA examination, the veteran reported a 20 year 
history of hypertension.  He has been on several medications 
since that time to control the hypertension including Aldomet 
and diuretics.  He was now using Captopril which dosage has 
gradually been increasing due to his poor control.  A 
physical examination revealed blood pressure readings of 
160/98, 170/100, and 170/98.  The veteran achieved 8 METS 
during a stress test.

The veteran underwent a VA examination in April 2003.  He 
related that he had been diagnosed with hypertension in 
service in 1980, during a routine re-enlistment examination.  
He was currently treated with Lisinopril and aspirin with 
good blood pressure control.  He has not had any significant 
complications either renal or cardiac.  At one time in 1996 
he had chest pain and underwent cardiac catherization with 
alleged negative results.  Physical examination revealed 
blood pressure readings of 142/70, 142/70, and 140/70.  The 
veteran failed to report for a treadmill graded exercise test 
(GXT), and the diagnosis was deferred.   

The veteran underwent a VA cardiac examination in 
December 2003.  It was noted that he had a longstanding 
history of hypertension since age 25, and had been treated 
with different medications over the years. He checked his 
blood pressure at home and sometimes reported elevated  
pressure despite his therapy.  He reported being admitted to 
VAMC on 2 occasions due to uncontrolled hypertension.  He 
also reported being treated once in service in Saudi Arabia 
due to uncontrolled hypertension.  The examiner noted no 
history of any hospitalization or emergency room treatment 
due to chest pain.  Physical examination revealed blood 
pressure readings of 150/80 and 140/80.  The veteran failed 
to report for GXT test.

At a VA examination in August 2004, the veteran's blood 
pressure reading was 150/80 on three occasions.  

The veteran underwent a VA examination in May 2006.  The 
examiner reviewed the claims file and medical records prior 
to the examination.  He noted that the veteran was first 
diagnosed in a 1980 physical examination for enlistment to 
active duty. He began treatment with Aldomet and continued 
follow-up treatment at the VAMC with Lisinopril and adequate 
control.  In 1997 he had a chest pain episode and was 
evaluated by GXT, reported positive.  Cardiac catherization 
was done in April 1997 with normal coronary arteries and 
ejection factor.  An August 2000 GXT was inconclusive with 8 
Mets achieved.  In September 2004, a third GXT reported 7 
Mets, equivocal for ischemia.  A pharmacologic GXT performed 
in March 2005 was negative for ischemia.  

A progress note in March 2001 was noted to show that the 
veteran ran out of medication and his blood pressure readings 
were elevated.  Treatment was complicated by the problems 
noted.  The files revealed that his blood pressure remained 
under control using Lisinopril, however, the dosage had to be 
increased over the years.
 
Physical examination in May 2006 revealed blood pressure 
readings of 140/84, 150/90, and 144/84.  There was no 
evidence of hypertensive heart disease, or arteriosclerotic 
complications of hypertension. The examiner noted that the 
veteran's blood pressure has remained under control with 
Lisinopril, and there was no evidence of diastolic pressure 
readings of 100 or more.  It was opined that the appellant's 
blood pressure was under control with medication.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  For purposes of rating under this section, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90mm or greater, and "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Hypertensive 
Vascular Disease (hypertension and isolated systolic 
hypertension), a rating of 10 percent is warranted for 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more.  A 10 
percent evaluation is the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

In this case, at no time during the appellate term have the 
appellant's blood pressure readings been predominately 
greater than 110 diastolic or greater than 200 
systolic.  Hence, the criteria for a compensable rating under 
DC 7101 are not met.  That is, taking into consideration that 
the veteran entered service with a 10 percent disability 
rating for hypertension, this pre-service disability rating 
must be deducted from the present 10 percent disability 
level.  The resulting service connected disability rating 
remains noncompensably disabling.  The competent medical 
evidence of record simply does not support a higher rating.  
 
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.




ORDER

An increased (compensable) rating is not warranted for 
hypertension, from April 1, 2000.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


